Citation Nr: 0010660	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-18 580	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had verified active service from June 1972 to 
September 1972, from October 1974 to April 1979, and from 
February 1980 to February 1984.  He also was a member of the 
New York Army National Guard.  Any periods of active duty for 
training (ACDUTRA) in the National Guard have not been 
ascertained by the RO.  This appeal arises from an August 
1998 rating decision, in which the RO denied service 
connection for coronary artery disease.  


REMAND

The veteran, through his representative, contends in effect, 
that he has coronary artery disease, which began during a 
period of ACDUTRA in the National Guard.  As an initial 
matter, the Board of Veterans' Appeals (Board) notes that 
governing statutes provide that service connection relating 
to inactive duty training (INACDUTRA) is appropriate only for 
an injury incurred in or aggravated during such training, not 
for disease incurrence or aggravation during such inactive 
duty training.  See 38 U.S.C.A. §§ 102(24), 106 (West 1991); 
and see also, 38 U.S.C.A. §§ 1110, 1131 (West 1991).  In 
contrast, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
1991).  As coronary artery disease is a disease, not an 
injury, service connection may be established on the basis of 
its incurrence or aggravation during a period of service or 
ACDUTRA or within the one-year presumptive period after 
separation from service, but not during a period of 
INACDUTRA.  38 C.F.R. § 3.309 (1999).  

The evidence of record in this case includes a VA hospital 
discharge summary, dated in February 1997, and showing that 
the veteran was admitted to the VA Medical Center in Buffalo, 
New York (Buffalo VAMC) on 1 February 1997, with complaints 
of severe chest pain.  An electrocardiogram (EKG) revealed an 
acute inferiolateral myocardial infarction.  Records of 
medical treatment of the veteran at Buffalo VAMC, dated 
August 1994 and May 1997, include a May 1997 medical note 
with a diagnosis of coronary artery disease, status post 
myocardial infarction.  

The claims folder contains several sets of records from the 
National Guard pertaining to the veteran.  A July 1997 "line 
of duty" investigation report indicates that the veteran 
sustained a myocardial infarction on 1 February 1997, while 
in the line of duty, and that he was in INACDUTRA status at 
the time.  

Although the evidence demonstrates that the veteran sustained 
a myocardial infarction on 1 February 1997, while in the line 
of duty and in INACDUTRA status, and that coronary artery 
disease was subsequently diagnosed, the date of the onset of 
his coronary artery disease remains unclear.  National Guard 
records dating from July 1997 to October 1998, include a June 
1998 report of a medical evaluation board (MEB); which 
concluded that the approximate date of the origin of the 
veteran's "status post myocardial infarction" was unknown, 
and further concluded that it was unknown whether the 
disorder existed prior to service.  Additional records from 
the National Guard, dating from October 1998 and November 
1998, include an October 1998 report of a physical evaluation 
board (PEB); which concluded that the veteran's coronary 
artery disease existed prior to service.  The conclusions of 
the MEB and the PEB clearly differ as to the date of the 
onset of the veteran's coronary artery disease.  However, 
records of medical treatment of the veteran during his 
National Guard membership, to include records relied upon by 
the MEB and the PEB, have not been associated with the claims 
folder.  

In an October 1998 letter submitted in rebuttal to the MEB 
report (and included among National Guard documents dating 
from July 1997 to October 1998), the veteran contended that 
his coronary artery disease did not exist prior to his 
National Guard membership because he had undergone what he 
described as a complete physical examination at Buffalo VAMC 
approximately four moths prior to the February 1997 
myocardial infarction, and that examination showed no 
indication of heart disease.  The claims folder does not 
contain the report of a comprehensive VA examination of the 
veteran at Buffalo VAMC, dating from approximately October 
1996, as described by the veteran.  

As noted above, the dates of all of the veteran's National 
Guard ACDUTRA have not yet been verified.  In this regard, 
the evidence currently of record includes a February 1986 
letter from Captain Gary J. Lederman, which stated that the 
veteran was then assigned to the 277th Quartermaster Company 
(Petroleum Supply), and listed the dates of the veteran's 
attendance at drill during a period from August 1984 to 
February 1986.  It is undisputed that the veteran was in the 
National Guard (and in INACDUTRA status) on 1 February 1997.  
In documents submitted by the veteran in March 2000 in 
support of his claim, he indicated that he had a "contract" 
with the 152nd Engineer Battalion to attend all periods of 
that unit's training until March 1999.  Therefore, there are 
indications that the veteran may have had ACDUTRA at several 
periods between at least approximately 1984 and 1999.  Given 
the foregoing, and the significance of his ACDUTRA in this 
case, the dates of all of the veteran's National Guard 
membership, and all periods of ACDUTRA must be verified.  

The Board also notes that the record contains documents 
showing that the veteran is currently in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Although the SSA appears to have awarded the veteran 
disability benefits based upon a disability not at issue in 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) has held that, where a veteran is in receipt 
of SSA disability benefits, the medical records underlying 
that award are relevant to issues such as the one on appeal 
here.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  

At present, the Board is unable to conclude, in accordance 
with precedent of the Court, that the claim at issue in this 
appeal is well-grounded.  See Morton v. West, 12 Vet. App. 
477 (1999).  However, given the holding of the Court in 
Robinette v. Brown, 8 Vet. App. 69 (1995), and the unusual 
circumstances of this case described above, the Board is of 
the opinion that the dates of the veteran's National Guard 
membership must be verified, all periods of ACDUTRA must be 
verified, and pertinent records of VA and other medical 
treatment of the veteran and records relied upon by the SSA 
in awarding disability benefits to the veteran must be 
obtained and associated with the claims folder.  As regards 
verification of the pertinent periods of ACDUTRA, see also 
the holding of the United States Court of Appeals for the 
Federal Circuit in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  

Under the circumstances, the claim of service connection for 
coronary artery disease is REMANDED to the RO for the 
following:  

1.  The RO should verify the periods of 
the veteran's National Guard membership, 
and all periods of ACDUTRA.  

2.  The RO should obtain all records of 
medical treatment of the veteran during 
all periods of his National Guard 
membership, to specifically include, to 
the extent available, all medical records 
relied upon by the National Guard medical 
evaluation board (MEB) and the National 
Guard physical evaluation board (PEB) in 
determining the date of onset of his 
coronary artery disease.  All records 
obtained must be associated with the 
claims folder.  

3.  The RO should contact Buffalo VAMC 
and obtain all records of medical 
treatment of the veteran for coronary 
artery disease, and obtain the report(s) 
of any medical examination(s) accorded 
the veteran from September 1996 to 
February 1997 at Buffalo VAMC.  All 
records obtained must be associated with 
the claims folder.  

4.  The RO should contact the Social 
Security Administration and obtain copies 
of all records relied upon the Social 
Security Administration in awarding 
disability benefits to the veteran.  All 
records obtained must be associated with 
the claims folder.  

5.  After the foregoing development has 
been completed, the RO should make a 
determination as to whether the claim for 
service connection for coronary artery 
disease is well-grounded.  If so and only 
in that event, the veteran should be 
accorded a VA examination to determine 
the etiology and, if feasible, the date 
of onset of his coronary artery disease.  
The examining physician must review the 
claims folder in connection with the 
examination and indicate that the review 
was completed.  If the examination is 
conducted, the examining physician must 
furnish an opinion for the record as to 
whether it is at least as likely as not 
that the veteran's coronary artery 
disease began during a period identified 
by the RO as a period of active service 
or active duty for training or within the 
one-year presumptive period after 
separation from any period of active 
service.  

6.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
aforementioned development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  

7.  Thereafter, the RO should 
readjudicate the claim of service 
connection for coronary artery disease.  
If the claim remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



- 7 -


